UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
--------------------------------------------------------------
CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON SUBSCRIBING TO CONTRACT
NO. B0621MASRPM17BND, CERTIFICATE
NO. PTH-1760303, a/s/o STEPHEN RAK,
                                                                     20-CV-01099 (JCH)
                  Plaintiff,

v.

BREWER FERRY POINT MARINA, INC.,
SHM FERRY POINT, LLC and SAFE HARBOR                                 August 31, 2020
MARINAS, LLC,

                  Defendants.
----------------------------------------------------------------

     DEFENDANTS’ ANSWER TO COMPLAINT WITH AFFIRMATIVE DEFENSES

         Defendants, SHM Ferry Point, LLC and Safe Harbor Marinas, LLC, by and through their

attorneys, Tisdale Law Offices, LLC, as and for their Answer to the Complaint dated August 3,

2020, hereby state as follows:

         1.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the first paragraph of the Complaint.

         2.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the second paragraph of the Complaint.

         3.       Admit venue is proper within the United States District Court for the District of

Connecticut but, except as so admitted, deny the allegations contained in the third paragraph of

the Complaint.

         4.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the fourth paragraph of the Complaint.
                                            PARTIES

       5.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the fifth paragraph of the Complaint.

       6.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the sixth paragraph of the Complaint.

       7.      Deny the allegations contained in Paragraph 7 of the Complaint.

       8.      Admit the allegations contained in Paragraph 8 of the Complaint.

       9.      Admit at all times material to this action, Safe Harbor is and was a limited liability

company organized under the laws of the State of Delaware but, except as so admitted, deny the

allegations contained in the ninth paragraph of the Complaint.

       10.     Deny Paragraph 10 as phrased since it calls for a pure legal conclusion.

                                  FACTUAL ALLEGATIONS

       11.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the eleventh paragraph of the Complaint.

       12.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twelfth paragraph of the Complaint.

       13.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the thirteenth paragraph of the Complaint.

       14.     Admit the allegations contained in Paragraph 14 of the Complaint.

       15.     Admit the allegations contained in Paragraph 15 of the Complaint.

       16.     Deny the allegations contained in Paragraph 16 of the Complaint.

       17.     Admit only that Mr. Rak requested the Vessel to be launched, deny the remainder

of the allegations in Paragraph 17.



                                                 2
       18.     Admit only that the Vessel was launched, except as so admitted, deny the

allegations contained in the eighteenth paragraph of the Complaint.

       19.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the nineteenth paragraph of the Complaint.

       20.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twentieth paragraph of the Complaint.

       21.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-first paragraph of the Complaint.

       22.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-second paragraph of the Complaint.

       23.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-third paragraph of the Complaint.

       24.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-fourth paragraph of the Complaint.

       25.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-fifth paragraph of the Complaint.

       26.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-sixth paragraph of the Complaint.

       27.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-seventh paragraph of the Complaint.

       28.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-eighth paragraph of the Complaint.




                                                3
       29.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in the twenty-ninth paragraph of the Complaint.

                                    COUNT I - NEGLIGENCE

       30.     Defendants reaffirm and reallege each and every response and allegation set forth

in paragraphs 1-29 of the Complaint as if set forth fully at length herein.

       31.     Deny the allegations contained in the thirty-first paragraph of the Complaint.

       32.     Deny the allegations contained in the thirty-second paragraph of the Complaint.

       33.     Deny the allegations contained in the thirty-third paragraph of the Complaint.

       34.     Deny the allegations contained in the thirty-fourth paragraph of the Complaint.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       1.      Plaintiff is not a real party in interest.

                             SECOND AFFIRMATIVE DEFENSE

       2.      Plaintiff failed to mitigate its damages.

                               THIRD AFFIRMATIVE DEFENSE

       3.      The Plaintiff’s claim is barred by the applicable statute of limitations and/or the

doctrine of laches.

                             FOURTH AFFIRMATIVE DEFENSE

       4.      Plaintiff or Plaintiff’s agent was contributorily and/or comparatively negligent in

causing the alleged damages.




                                                    4
                            FIFTH AFFIRMATIVE DEFENSE

       5.     Plaintiff’s alleged damages, which are denied, were caused by an intervening /

superseding cause or actor, which this answering defendant did not control and could not have

foreseen.

                            SIXTH AFFIRMATIVE DEFENSE

       6.     Personal jurisdiction over Safe Harbor Marinas, LLC is lacking.



Dated: August 31, 2020
       Southport, CT



                                           Attorneys for the Defendants,


                                    By:           /s/ Timothy J. Nast
                                           Timothy J. Nast
                                           Tisdale Law Offices, LLC
                                           10 Spruce Street
                                           Southport, CT 06890
                                           Tel: 203-254-8474
                                           Fax: 203-254-1641
                                           tnast@tisdale-law.com




                                              5
                               CERTIFICATION OF SERVICE

       I hereby certify that on August 31, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s CM/ECF

system.



                                                   /s/ Timothy J. Nast
                                             Timothy J. Nast




                                                6
